 



Exhibit 10.1
NOTE: THIS DOCUMENT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST PURSUANT
TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. PORTIONS OF THIS
DOCUMENT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED HAVE BEEN REDACTED
AND ARE MARKED HEREIN BY “***”. SUCH REDACTED INFORMATION HAS BEEN FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO THE CONFIDENTIAL TREATMENT REQUEST.
LICENSE AGREEMENT
BETWEEN
ALBERT EINSTEIN COLLEGE OF MEDICINE, INDUSTRIAL RESEARCH, LTD
AND
BIOCRYST PHARMACEUTICALS, INC.

              Statement     1  
 
           
1.
  Definitions     2  
 
           
 
  1.01  “Field”     2  
 
           
 
  1.02  “Agreement Patents”     2  
 
           
 
  1.03  “Licensed Product”     2  
 
           
 
  1.04  “Net Sales”     2  
 
           
 
  1.05  “Net Proceeds”     3  
 
           
 
  1.06  “Affiliate”     3  
 
           
 
  1.07  “Sublicensee”     3  
 
           
 
  1.08  “Contract Research”     4  
 
           
2.
  Licensors’ Agreements With U.S. And New Zealand Governments     4  
 
           
3.
  Agreement Patents     5  
 
           
4.
  License Grant     8  
 
           
5.
  Confidentiality     9  
 
           
6.
  Royalties and Payments     11  
 
           
7.
  Payment Reports and Records     15  
 
           
8.
  Infringement     16  
 
           
9.
  Prohibition on Use of Names; No Publicity     17  
 
           
10.
  Term and Termination     18  
 
           
11.
  Amendment and Assignment     20  
 
           
12.
  Miscellaneous Provisions     20  
 
           
13.
  Notices     23  

 



--------------------------------------------------------------------------------



 



LICENSE AGREEMENT
          This Agreement is entered into as of June ___, 2000 (“Effective
Date”), by and among Albert Einstein College of Medicine of Yeshiva University,
a Division of Yeshiva University, a corporation organized and existing under the
laws of the State of New York having an office and place of business at 1300
Morris Park Avenue, Bronx, New York 10461 (“AECOM”), Industrial Research Ltd., a
company organized and existing under the laws of New Zealand, having an office
and place of business at Gracefield Research Centre, Gracefield Road, P.O. Box
31-310, Lower Hutt, New Zealand (“Industrial”) (AECOM and Industrial are
collectively referred to herein as “Licensors”), and BioCryst Pharmaceuticals
Inc., a corporation organized and existing under the laws of the State of
Delaware having an office and place of business at 2190 Parkway Lake Drive,
Birmingham, Alabama 35244 (“Licensee”).
Statement
          AECOM and Industrial have established laboratories directed by
Drs. Vern Schramm, Peter C. Tyler and Richard H. Furneaux (“the Investigators”)
to conduct research relating to the identification and characterization of novel
inhibitors of human purine nucleoside phosphorylase (“PNP”). Licensee wishes to
acquire an exclusive license in the Field (defined below) from Licensors with
respect to certain patent rights and related know-how owned by Licensors.
          NOW, THEREFORE, in consideration of the promises and mutual covenants,
conditions and limitations herein contained and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Licensors and Licensee agree as follows:

1



--------------------------------------------------------------------------------



 



1.   Definitions   1.01   “Field” means any use of inhibitors for human PNP that
have an IC50 value less than ***, as determined by the method described in
Bantia, et al., Immunopharmacology 35, page 54, paragraph 2.1 (1997).   1.02  
“Agreement Patents” means the U.S., New Zealand and PCT patent applications
listed on Appendix A, together with any and all patents which issue from or are
based on such applications and from any and all divisionals and continuations of
such applications, any and all reissues of such patents and any and all patents
which are based on such applications. Appendix A shall be updated from time to
time by the parties, which as of the Effective Date includes all patents, patent
applications and inventions which (1) are in the Field (2) include, as an
inventor, the Investigators or employees of Licensors working under the
supervision of the Investigators and (3) are owned by one or more of the
Licensors. Agreement Patents shall not include any patents which have expired or
been found finally to be invalid by a court or administrative agency of
competent jurisdiction from which no appeal can be or is taken.   1.03  
“Licensed Product” means any product or service in the Field the development,
manufacture, use or sale of which is covered by a claim in an Agreement Patent,
on a country-by-country basis.   1.04   “Net Sales” means the total
consideration, in any form, received by Licensee and its Affiliates in
connection with the sale or other disposition of Licensed Products by Licensee
and/or any of its Affiliates to an independent third party, less:

  (a)   trade discounts allowed, refunds, returns and recalls; and,

2



--------------------------------------------------------------------------------



 



  (b)   when included in gross sales, freight, shipping, duties, and sales,
V.A.T. and/or use taxes based on sales prices, but not including taxes when
assessed on incomes derived from such sales.

For any non-cash consideration received as Net Sales, the parties will appoint
an independent third party to determine the present day value of such
consideration and that value shall be added to Net Sales in place of the
non-cash consideration.

1.05   “Net Proceeds” shall mean the total consideration, in any form
(including, but not limited to, royalties, license signing fees, maintenance
fees, milestones and minimum payments, whether or not such fees and payments are
creditable against future royalties to be paid to Licensee, research and
development funds other than Contract Research, and just that portion of the
funds received for equity purchases of Licensee which exceeds the fair market
value of the equity), received by Licensee from a Sublicensee in connection with
the grant to said Sublicensee of the right to make and sell (or otherwise
dispose of) Licensed Products. For any non-cash consideration received as Net
Proceeds, the parties will appoint an independent third party to determine the
present day value of such consideration and that value shall be added to Net
Proceeds in place of the non-cash consideration. Net Proceeds does not include
Contract Research.   1.06   “Affiliate” means any entity, that, directly or
indirectly, through one or more intermediates, controls, is controlled by, or is
under common control with Licensee. For the purposes of this definition, control
shall mean the direct or indirect ownership of at least fifty percent (50%) of
(i) the stock shares entitled to vote for the election of directors or
(ii) ownership interest.   1.07   “Sublicensee” shall mean any non-Affiliate
third party to whom Licensee has granted the right to make and sell (or
otherwise dispose of) Licensed Products.

3



--------------------------------------------------------------------------------



 



1.08   “Contract Research” shall mean those funds received by Licensee from a
Sublicensee in connection with the grant to said Sublicensee of a sublicense to
make and sell (or otherwise dispose of) Licensed Products, which funds are
specifically earmarked and actually used to pay for synthesis, manufacturing,
toxicology studies, clinical studies, and/or other research and/or development
by Licensee relating directly to Licensed Products, which work is to be
performed by or for Licensee after the date of the sublicense agreement and is
to be performed at cost, without any profit to Licensee.   2.   Licensors’
Agreements With U.S. And New Zealand Governments   2.01   AECOM, through its
Investigator, has and will perform research sponsored in part by the United
States Government and related to the Field. As a result of this government
sponsorship of the aforementioned research, the United States Government retains
certain rights in such research as set forth in 35 U.S.C. §200 et. seq. and
applicable regulations. AECOM will take all necessary action to reserve for
Licensee exclusive rights to the technology developed by Investigator in the
Field under the sponsorship of the government (and licensed to Licensee
hereunder), with the proviso that such reservation shall be to the extent
permitted under 35 U.S.C. Section 200 et. seq. and applicable regulations.  
2.02   The continuance of such government sponsored research by AECOM and its
Investigator during the term of this Agreement will not constitute a breach of
this Agreement. All rights reserved to the U.S. Government under 35 U.S.C. §200
et. seq. and applicable regulations shall remain so reserved and shall in no way
be affected by this Agreement. AECOM and its Investigator are not obligated
under this Agreement to take any action which would conflict in any respect with
their past, current or future obligations to the U.S. Government as to work
already performed and to be performed in the future.   2.03   Industrial has and
may continue to perform research sponsored in part by the New Zealand Foundation
for Research, Science and Technology and related to the Field. Industrial
retains ownership of all intellectual property generated in the course of the
aforementioned research.

4



--------------------------------------------------------------------------------



 



2.04   AECOM, through its Investigator, will conduct research in collaboration
with the National Cancer Institute (“NCI”) and with contractors hired by NCI
(including, for example, Industrial) relating to Licensed Products pursuant to
grants issued by NCI and/or the National Institutes of Health. Such research may
include synthesis of Licensed Product, animal trials for determining toxicity
and metabolism, IND filings, and clinical trials in humans. AECOM agrees to keep
Licensee fully informed regarding this research program and to consult with
Licensee concerning all phases of this research program. The participation of
AECOM (and Industrial) in this government sponsored collaborative research
program and the conduct of this research program by AECOM, NCI and contractors
of NCI during the term of this Agreement will not constitute a breach of this
Agreement.   3.   Agreement Patents   3.01   As of the Effective Date, Licensee
will pay the cost of prosecuting, maintaining and resisting challenges to the
validity of the Agreement Patents listed on Appendix A (as well as the cost of
filing, prosecuting, maintaining and resisting challenges to the validity of
corresponding applications in at least the United States, Europe (an EPO filing
designating all member countries, (Canada, China, Japan, Korea and Australia)
using patent counsel selected by Licensors and approved by Licensee, which
approval shall not be unreasonably withheld. In this regard, Licensee will pay
the cost of defending and/or prosecuting any interference, reexamination,
reissue, opposition, cancellation and nullity proceedings involving Agreement
Patents. Licensors will keep Licensee fully informed concerning such
applications and will consult with Licensee concerning the prosecution of such
applications. In the event that Licensee elects not to maintain or prosecute any
patent or patent application within the Agreement Patents, Licensee shall give
Licensor thirty (30) days prior written notice of such

5



--------------------------------------------------------------------------------



 



  election. Any patents or patent applications so elected shall at the end of
the notice period cease to be considered Agreement Patents, and Licensor shall
then be free, at its election, to abandon or maintain the prosecution of such
patent application or issued patent or grant rights to such patent application
or issued patent to third parties. Licensee will also pay the costs of filing
and prosecuting the foreign patent applications listed as Nos. 6, 7, 8, 9, 10
and 11 on Appendix A incurred by Licensors between *** and the Effective Date,
up to a maximum of *** Dollars ($***).   3.02   Subject to paragraph 3.01,
should Licensors wish to seek, obtain and maintain protection for foreign
counterparts of the Agreement Patents in jurisdictions (other than the United
States, Europe, Japan, Canada, China, Korea and Australia) in which Licensees do
not agree to pay the cost, Licensors shall have the option of proceeding to do
so at Licensors’ own cost. All such applications filed and patents granted shall
form part of the Agreement Patents.   3.03   During the term of this Agreement,
Licensors grant to Licensee the option to expand Agreement Patents to include
inventions which are (1) in the Field, (2) made by the Investigators, or by
employees of Licensors working under the supervision of the Investigators,
subsequent to the Effective Date, and (3) owned by one or more of Licensors
(“Option Inventions”). Licensors will disclose all Option Inventions to Licensee
in writing promptly after such Invention is made and before any publication
thereof and will provide Licensee with a suitable description and other
information reasonably requested by Licensee for the purpose of evaluating the
Option Invention. Within thirty (30) business days of Licensee’s receipt of an
Option Invention disclosure, Licensee will provide written notification to
Licensors that either:

  (a)   Licensee is not interested in expanding Agreement Patents to include the
Option Invention, in which event Licensee’s option with respect to the subject
Option Invention shall immediately expire; or

6



--------------------------------------------------------------------------------



 



  (b)   Licensee is interested in expanding Agreement Patents to include the
subject Option Invention, in which event Licensee shall pay to Licensors ***
Dollars ($***), which payment is not refundable and not creditable against any
other payment due to Licensors hereunder, and Licensee’s option with respect to
the subject Option Invention shall be extended for another sixty (60) days or
until the filing of a patent application on the Option Invention by Licensors,
whichever is longer;     (c)   If Licensors are unable to obtain a U.S. patent
on an Option Invention selected by Licensee pursuant to subparagraph (b) because
of prior disclosures or publications of the Option Invention by the
Investigators or by employees of Licensors working under the supervision of the
Investigators, then Licensors shall promptly refund to Licensee all amounts paid
by Licensee in respect of such Option Invention pursuant to any and all of
Sections 3.01, 3.03(b) and 3.04.

3.04   Within thirty (30) days of the expiration of the extended option period
set forth in subparagraph 3.03(b) above, Licensee shall pay to Licensors ***
Dollars ($***), which payment is not refundable and not creditable against any
other payment due to Licensors hereunder. Upon Licensors’ receipt of such
payment the definition of Agreement Patents shall be deemed amended to include
the patent application filed on the subject Option Invention. If Licensee fails
to make the *** Dollar ($***) payment, then Licensee’s option with respect to
the subject Option Invention shall immediately expire and the definitions of
Agreement Patents will not be amended to include the patent application filed on
the subject Option Invention.   3.05   In the event that Licensee elects for any
reason to not include an Option Invention as an Agreement Patent, or Licensee’s
option expires, Licensors shall be free to publish such invention in the
scientific literature and/or seek patent protection, in its own discretion, and
exploit such invention outside of the Field, however, Licensors shall not
otherwise license, disclose or otherwise provide such inventions to any third
party for use within the Field.

7



--------------------------------------------------------------------------------



 



4.   License Grant   4.01   Subject to Article 2, Licensors hereby grant to
Licensee and Affiliates a worldwide, exclusive license to the Agreement Patents,
along with the right by Licensee only to grant sublicenses, to make, have made,
use, have used, import and sell Licensed Products. Licensee will not grant any
sublicense under Agreement Patents unless it first receives the prior written
consent of Licensors as to the identity of the proposed sublicensee, which
consent will not be unreasonably withheld. For purposes of the foregoing, each
of the top *** (***) pharmaceutical companies as reported by Scripps World
Pharmaceutical News (at the time of the proposed sublicense) shall hereby be
deemed approved by Licensors. Licensee shall provide Licensors with a full and
complete copy of any such sublicense within thirty (30) days of execution
thereof by Licensee.   4.02   Notwithstanding the exclusive rights granted to
Licensee pursuant to paragraph 4.01, Licensors shall retain the right to make,
use and practice Agreement Patents in their own laboratories solely for
non-commercial scientific purposes and for continued non-commercial research.
Further, Licensors shall have the right to make available to not-for-profit
scientific institutions and non-commercial researchers small quantities of
biological materials covered under Agreement Patents, solely for non-commercial
scientific and research purposes, provided this is done under a material
transfer agreement, substantially in the form of Appendix B.   4.03   Nothing
contained in this Agreement shall be construed or interpreted as a grant, by
implication or otherwise, of any license except as expressly specified in
Paragraph 4.01 hereof. The license specified in Paragraph 4.01 is limited to the
Field. Licensors are free to grant licenses to third parties under Agreement
Patents for all uses outside of the Field.

8



--------------------------------------------------------------------------------



 



5.   Confidentiality   5.01   Nothing herein contained shall preclude Licensors
from making required reports or disclosures to the NIH or to any other
philanthropic or governmental funding organization, provided, however, that no
Licensee Confidential Information is disclosed in the process.   5.02   Licensee
will retain in confidence confidential information of Licensors and Licensee
will not disclose any such confidential information to any third party without
the consent of Licensors, except that Licensee shall have the right to disclose
such information to any third party for commercial or research and development
purposes under written terms of confidentiality and non-disclosure which are
commercially reasonable. Licensee will keep confidential all confidential
information of Licensors for a period of five (5) years after termination or
expiration of this Agreement, provided, however, that the obligation of
confidentiality will not apply to any such information which:

  (a)   was known to Licensee or generally known to the public prior to its
disclosure hereunder; or     (b)   subsequently becomes known to the public by
some means other than a breach of this Agreement, including but not limited to
publication and/or laying open to inspection of any patent applications or
patents; or     (c)   is subsequently disclosed to Licensee by a third party
having a lawful right to make such disclosure; or     (d)   is required to be
disclosed by regulation, law or court order to the most limited extent necessary
to comply therewith, provided Licensor is given a fair opportunity to defend
against such disclosure; or     (e)   is independently developed by Licensee
without the benefit of Agreement Know-how as evidenced by Licensee’s written
records.

9



--------------------------------------------------------------------------------



 



5.03   During the term of this Agreement, it is contemplated that Licensors may
become aware of written, oral, visual or other proprietary and confidential
business information, scientific information, technology, inventions, technical
information, biological materials, processes and the like which are owned or
controlled by Licensee (“Licensee Confidential Information”). Licensors agree to
retain such Licensee Confidential Information in confidence and not to disclose
any such Licensee Confidential Information to a third party without prior
written consent of Licensee for a period ending five (5) years after termination
of this Agreement, except that such obligations shall not apply to any
information which:

  (a)   was known to Licensors or generally known to the public prior to its
disclosure hereunder; or     (b)   subsequently becomes known to the public by
some means other than a breach of this Agreement; or     (c)   is subsequently
disclosed to Licensors by a third party having a lawful right to make such
disclosure; or     (d)   is required to be disclosed by regulation, law or court
order to the most limited extent necessary to comply therewith, provided
Licensee is given a fair opportunity to defend against such disclosure; or    
(e)   is independently developed by Licensors without the benefit of Licensee
Confidential Information as evidenced by Licensors’ written records.

10



--------------------------------------------------------------------------------



 



6.   Royalties and Payments   6.01   Licensee will pay to Licensors a royalty of
*** percent (***%) on Net Sales. Licensee shall make such payments beginning
with the first sale of such Licensed Products and ending with the longer of ***
(***) years from First Commercial Sale of a Licensed Product or until the
expiration of the last Agreement Patent which covers a Licensed Product made,
used or sold by Licensee or its Affiliates. For the purpose of this paragraph,
“First Commercial Sale” shall occur when Licensee or an Affiliate makes an
unrestricted release of a Licensed Product to its sales and marketing
organizations in national markets throughout (i) the United States or (ii) in a
major western European country or (iii) Japan, intended to reach the general
market for the Licensed Product.   6.02   Licensee shall pay to Licensors ***
percent (***%) of Net Proceeds.

         
6.03
  (a)   Only one royalty will be payable on Net Sales by Licensee and Affiliates
and Sublicensees on a Licensed Product under paragraph 6.01, regardless of the
number of patent claims in an Agreement Patent which cover such Licensed
Product.  
 
  (b)   If a Licensed Product is not covered by a claim of an issued patent of
Agreement Patents in the country of manufacture, use or sale, then the royalty
payable on that Licensed Product pursuant to paragraph 6.01 shall be reduced by
*** percent (***%).

         
6.04
  (a)   Within *** (***) days of execution of this Agreement, Licensee shall pay
to Licensors *** Dollars (US$***) as a license signing fee, which payment is
non-refundable and not creditable against any other payment due to Licensors
pursuant to this Agreement.  
 
  (b)   On the *** anniversary of the Effective Date of this Agreement, Licensee
will pay to Licensors *** Dollars (US$***) as a license maintenance fee,

11



--------------------------------------------------------------------------------



 



      which fee is non-refundable but is creditable against actual royalties and
actual payments due to Licensors pursuant to paragraphs 6.01 and 6.02 during the
twelve month period following the anniversary.     (c)   On the *** anniversary
of the Effective Date of this Agreement, Licensee will pay to Licensors ***
Dollars (US$***) as a license maintenance fee, which fee is non-refundable but
is creditable against actual royalties and actual payments due to Licensors
pursuant to paragraphs 6.01 and 6.02 during the twelve month period following
the anniversary.     (d)   If the first clinical trials (Phase I) for a Licensed
Product are initiated by Licensee (or an Affiliate or a Sublicensee) before the
*** anniversary of the Effective Date, then on each of the ***, ***, ***, ***
and *** anniversaries of the Effective Date of this Agreement, Licensee will pay
to Licensors *** Dollars (US$***) as a license maintenance fee, which fees are
non-refundable but are creditable against actual royalties and actual payments
due to Licensors pursuant to paragraphs 6.01 and 6.02 during the twelve month
period following each anniversary.     (e)   If the first clinical trials (Phase
I) for a Licensed Product are not initiated by Licensee (or an Affiliate or a
Sublicensee) before the *** anniversary of the Effective Date, then on each of
the ***, ***, ***, *** and *** anniversaries of the Effective Date of this
Agreement, Licensee will pay to Licensors *** Dollars (US$***) as a license
maintenance fee, which fees are non-refundable but are creditable against actual
royalties and actual payments due to Licensors pursuant to paragraphs 6.01 and
6.02 during the twelve month period following each anniversary. However, if such
clinical trials are initiated by Licensee (or an Affiliate or a Sublicensee)
after the *** anniversary and before the *** anniversary, then any license
maintenance fees due thereafter pursuant to this paragraph shall be reduced from
*** Dollars (US$***) to *** Dollars (US$***).

12



--------------------------------------------------------------------------------



 



  (f)   If the first Phase III trials for a Licensed Product are initiated by
Licensee (or an Affiliate or a Sublicensee) before the *** anniversary of the
Effective Date, then on the *** anniversary of the Effective Date of this
Agreement, and within *** (***) days of each anniversary thereafter until
expiration of this Agreement, Licensee will pay to Licensors *** Dollars
(US$***) as a license maintenance fee, which fees are non-refundable but are
creditable against actual royalties and actual payments due to Licensors
pursuant to paragraphs 6.01 and 6.02 during the twelve month period following
each anniversary.     (g)   If the first Phase III trials for a Licensed Product
are not initiated by Licensee (or an Affiliate or a Sublicensee) before the ***
anniversary of the Effective Date, then on the *** anniversary of the Effective
Date of this Agreement, and within *** (***) days of each anniversary thereafter
until expiration of this Agreement, Licensee will pay to Licensors *** Dollars
(US$***) as a license maintenance fee, which fees are non-refundable but are
creditable against actual royalties and actual payments due to Licensors
pursuant to paragraphs 6.01 and 6.02 during the twelve month period following
each anniversary. However, if such clinical trials are initiated by Licensee (or
an Affiliate or a Sublicensee) after the *** anniversary, then any license
maintenance fees due thereafter pursuant to this paragraph shall be reduced from
*** Dollars (US$***) to *** Dollars (US$***).

6.05   Licensee shall make the following milestone payments to Licensors:

  (a)   Except as specified below, upon the filing by Licensee (or an Affiliate)
of each IND for a Licensed Product (or each indication for a Licensed Product),
Licensee shall pay to Licensors *** Dollars ($***), which payment is
non-refundable and not creditable against any other payment due to Licensors
pursuant to this Agreement. Upon the filing by Licensee (or an

13



--------------------------------------------------------------------------------



 



      Affiliate) of each IND for a Licensed Product for an *** (i.e., ***)
indication, Licensee shall pay to Licensors only *** Dollars ($***) pursuant to
this subparagraph for such filing, which payment is non-refundable and not
creditable against any other payment due to Licensors pursuant to this
Agreement. Upon the filing by Licensee (or an Affiliate) of an IND for a
Licensed Product that is not, on its face, directly associated with any
indication (i.e. a generic IND), Licensee shall owe *** payment to Licensors
pursuant to this subparagraph for such filing.

  (b)   Except as specified below, upon the initiation by Licensee (or an
Affiliate) of Phase II clinical trials (i.e. the first administration of a
Licensed Product to a patient, including combined Phase I and Phase II trials)
for each Licensed Product (or each indication for a Licensed Product), Licensee
shall pay to Licensors *** Dollars (US$***), which payments are non-refundable
and not creditable against any other payment due to Licensors pursuant to this
Agreement. Upon the initiation by Licensee (or an Affiliate) of Phase II
clinical trials for each Licensed Product for an *** indication, Licensee shall
pay to Licensors only *** Dollars ($***), pursuant to this subparagraph for the
initiation of such trials, which payment is non-refundable and not creditable
against any other payment due to Licensors pursuant to this Agreement.     (c)  
Except as specified below, upon the initiation by Licensee (or an Affiliate) of
Phase III clinical trials for each Licensed Product (or each indication for a
Licensed Product), Licensee shall pay to Licensors *** Dollars (US$***), which
payments are non-refundable and not creditable against any other payment due to
Licensors pursuant to this Agreement. Upon the initiation by Licensee (or an
Affiliate) of Phase III clinical trials for each Licensed Product for an ***
indication, Licensee shall owe *** payment to Licensors pursuant to this
subparagraph for the initiation of such trials.

14



--------------------------------------------------------------------------------



 



  (d)   Except as specified below, upon Licensee’s (or an Affiliate’s) first
receipt of governmental approval (FDA or equivalent approval in a European
country or Japan) to market each Licensed Product (or each indication for a
Licensed Product), Licensee shall pay to Licensors *** Dollars (US$***), which
payments are non-refundable and not creditable against any other payment due to
Licensors pursuant to this Agreement. Upon Licensee’s (or an Affiliate’s) first
receipt of governmental approval (FDA or equivalent approval in a European
country or Japan) to market each Licensed Product for an *** indication,
Licensee shall pay to Licensors only *** Dollars ($***) pursuant to this
subparagraph for such FDA approval, which payments are non-refundable and not
creditable against any other payment due to Licensors pursuant to this
Agreement.

6.06   Licensee’s failure to pay full royalties under paragraphs 6.01 or 6.02 or
to make the payments required by paragraph 6.05, after written notice of such
failure and an opportunity to cure (thirty days), shall be a breach of a
material condition of this Agreement. Licensee’s failure to make any of the
payments required by paragraph 6.04, after written notice of such failure and an
opportunity to cure (thirty days), shall be the equivalent of an immediate
termination of this Agreement by Licensee pursuant to paragraph 10.02.   7.  
Payment Reports and Records   7.01   *** of all payments required to be made by
Licensee to Licensors pursuant to this Agreement shall be made to Industrial in
U.S. Dollars by wire transfer or by check payable to Industrial and sent to the
address set out in paragraph 13.01 for Industrial and *** shall be made to AECOM
in U.S. Dollars by wire transfer or by check payable to AECOM and sent to the
address set out in paragraph 13.01 for AECOM.   7.02   Payment due from Licensee
to Licensors pursuant to paragraphs 6.01 and 6.02 will be paid within thirty
(30) days after the end of each calendar year quarter

15



--------------------------------------------------------------------------------



 



    during which the payment accrued. Payment shall be accompanied by a
statement of the amount of Net Sales and Net Proceeds realized by Licensee and
Affiliates and Sublicensees, the amount of any deduction, and the total payment
due from Licensee to Licensors.

7.03   Licensee and its Affiliates shall maintain complete and accurate books of
account and records showing Net Sales, Net Proceeds and Contract Research. Such
books and records of Licensee and its Affiliates shall be open to inspection, in
confidence, during usual business hours, by an independent certified public
accountant appointed by AECOM on behalf of Licensors to whom Licensee has no
reasonable objection, for two (2) years after the calendar year to which they
pertain, for the purpose of verifying the accuracy of the payments made to
Licensors by Licensee pursuant to this Agreement. Licensee shall use
commercially reasonable efforts to require any Sublicensees hereunder to
maintain such books and allow such inspection by Licensee and shall, on request,
disclose such information to Licensors as part of such inspection. Inspection
shall be at Licensors’ sole expense and reasonably limited to those matters
related to Licensee’s payment obligations under this Agreement and shall take
place not more than once per calendar year. However, if the inspection reveals
an underpayment to Licensors of ten percent 10% or greater, then the cost of the
inspection shall be borne by Licensee. All information provided and/or inspected
during such audits shall be subject to the confidentiality obligations of this
Agreement.   8.   Infringement   8.01   Licensee shall have the right, in its
sole discretion and its expense, to initiate legal proceedings on its behalf or
in Licensors’ names, if necessary, against any infringer, or potential
infringer, of an Agreement Patent who makes, uses or sells products in the
Field. Licensee shall notify Licensors of its intention to initiate such
proceedings at least twenty (20) days prior to commencement thereof. Any
settlement or recovery received from any such proceeding shall be divided ***

16



--------------------------------------------------------------------------------



 



    percent (***%) to Licensee and *** percent (***%) to Licensors after
Licensee deducts from any such settlement or recovery its actual counsel fees
and out-of-pocket expenses relative to any such legal proceeding. If Licensee
decides not to initiate legal proceedings against any such infringer, then
Licensors shall have the right to initiate such legal proceedings. Any
settlement or recovery received from any such proceeding initiated by Licensors
shall be divided *** percent (***%) to Licensee and *** percent (***%) to
Licensors after Licensors deducts from any such settlement or recovery its
actual counsel fees and out-of-pocket expenses relative to any such legal
proceeding.   8.02   In the event that either party initiates or carries on
legal proceedings to enforce any Agreement Patent against an alleged infringer,
the other party shall fully cooperate with and supply all assistance reasonably
requested at the expense of the party requesting such assistance. Further, the
other party, at its expense, shall have the right to be represented by counsel
of its choice in any such proceeding. The party who initiates or carries on the
legal proceedings shall have the sole right to conduct such proceedings
provided, however, that such party shall consult with the other party to this
Agreement prior to entering into any settlement thereof.   9.   Prohibition on
Use of Names; No Publicity   9.01   Licensors and Licensee each shall not use
the name of the other without prior written consent, except if the use of such
name is required by law, regulation, federal securities law, or judicial order,
in which event the party intending to use such name will promptly inform the
other prior to any such required use. Neither party will make any public
announcement regarding the existence of this Agreement and/or the collaboration
hereunder without obtaining the prior written consent of the other party, except
if such announcement is required by law, regulation, federal securities law or
judicial order, in which event the party intending to make such announcement
will promptly inform the other party prior to such announcement.

17



--------------------------------------------------------------------------------



 



10.   Term and Termination   10.01   Unless terminated earlier under other
provisions hereof, this Agreement will expire upon the termination of Licensee’s
last obligation to make payments to Licensors hereunder with respect to all of
the Agreement Patents existing as of the Effective Date. Upon termination or
expiration of this Agreement for any reason, Sections 5, 9, 10.05, 12 and 13
shall survive.   10.02   Licensee may terminate this Agreement and the licenses
granted hereunder any time after payment of the amounts specified in paragraph
6.04(a) by giving notice to Licensors sixty (60) days prior to such termination.
Upon such expiration, Licensee shall not use Agreement Patents for any purpose
and all of Licensee’s rights in Agreement Patents shall be terminated.   10.03  
If either Licensors or Licensee defaults on or breaches any material condition
of this Agreement, the aggrieved party may serve notice upon the other party of
the alleged default or breach. If such default or breach is not remedied within
sixty (60) days from the date of such notice, the aggrieved party may at its
election terminate this Agreement. Any failure to terminate hereunder shall not
be construed as a waiver by the aggrieved party of its right to terminate for
future defaults or breaches. Licensee’s damages for any breach of the Agreement
by Licensors will be limited to a reduction or suspension of the payment
obligations of Licensee hereunder. Upon termination of this Agreement by
Licensors pursuant to this paragraph, the licenses granted by Licensors to
Licensee shall terminate and Licensee shall not use Agreement Patents for any
purpose and all of Licensee’s rights in Agreement Patents shall be terminated.  
10.04   If Licensee becomes insolvent or makes an assignment for the benefit of
creditors or if proceedings for a voluntary bankruptcy are instituted on behalf
of Licensee or if Licensee is declared bankrupt or insolvent, Licensors may at
their election terminate this Agreement by notice to Licensee. Upon termination
of this Agreement by Licensors pursuant to this paragraph, the licenses granted
by

18



--------------------------------------------------------------------------------



 



    Licensors to Licensee shall terminate and Licensee shall not use Agreement
Patents for any purpose and all of Licensee’s rights in Agreement Patents shall
be terminated.   10.05   Termination of this Agreement by Licensee or Licensors
shall not prejudice the rights of either party accruing herein.   10.06   If
Licensee terminates this Agreement pursuant to paragraph 10.02 or if Licensors
terminate this Agreement pursuant to paragraphs 10.03 or 10.04, then Licensee
hereby grants to Licensors, or shall use commercially reasonable efforts to
procure for Licensors, a worldwide, royalty-bearing, non-exclusive license, with
the right to grant sublicenses, under any Improvement Patents or Improvement
Know-How (as defined below) developed by or for Licensee or its Affiliates
during the term of this Agreement. As used in this paragraph, the term
“Improvement Patents” means any U.S. or foreign patent application or patent
which claims an invention the practice of which would be covered by a claim of
patent or patent application of Agreement Patents, or practice of which results
in a product covered by a claim of a patent or patent application of Agreement
Patents. “Improvement Know How” means confidential information, including
clinical trial information, the practical application of which would be covered
by a claim of a patent or patent application of Agreement Patents, or which
results in a product covered by a claim of a patent or patent application of
Agreement Patents. The royalty-rate for such license shall be determined by good
faith negotiations between the parties and which shall not exceed Licensee’s
obligations under this agreement including license fees, milestone payments and
royalty obligations. Further, Licensors shall bear the cost of any license
procured from a third party by Licensee for the benefit of Licensors, so long as
such license is accepted by Licensors.

19



--------------------------------------------------------------------------------



 



11.   Amendment and Assignment   11.01   This Agreement sets forth the entire
understanding between the parties pertaining to the subject matter hereof.  
11.02   Except as otherwise provided herein, this Agreement may not be amended,
supplemented or otherwise modified, except by an instrument in writing signed by
both parties.   11.03   Without the prior written approval of the other party,
which approval shall not be unreasonably withheld, no party may assign this
Agreement except to an entity acquiring substantially all of the such party’s
business to which this Agreement relates.   12.   Miscellaneous Provisions  
12.01   This Agreement shall be construed and the rights of the parties governed
in accordance with the laws of the State of New York, excluding its law of
conflict of laws. Any dispute or issue arising hereunder, including any alleged
breach by any party, shall be heard, determined and resolved by an action
commenced in the state or federal courts in New York, New York, which the
parties hereby agree shall have proper jurisdiction and venue over the issues
and the parties. Licensors and Licensee hereby agree to submit to the
jurisdiction of the state or federal courts in New York and waive the right to
make any objection based on jurisdiction or venue. The New York courts shall
have the right to grant all relief to which Licensors and Licensee are or shall
be entitled hereunder, including all equitable relief as the Court may deem
appropriate.   12.02   This Agreement has been prepared jointly.

20



--------------------------------------------------------------------------------



 



12.03   If any term or provision of this Agreement or the application thereof to
any person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Agreement or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.  
12.04   Licensee agrees to indemnify AECOM and Industrial, their trustees,
employees and agents for the cost of defense and for damages awarded, if any, as
a result of any third party claims, liabilities, suits or judgments arising out
of the research, development, marketing, manufacture and sale of Licensed
Products by Licensee, its Affiliates and its sublicensees, and/or the licenses
granted under this Agreement, so long as such claims, liabilities, suits, or
judgments are not attributable to grossly negligent or intentionally wrongful
acts or omissions by Licensors, their trustees, employees and agents or a breach
by Licensors of this Agreement. This indemnity is conditioned upon Licensors’
obligation to: (i) advise Licensee of any claim or lawsuit, in writing promptly
after Licensors has received notice of said claim or lawsuit (ii) assist
Licensee and its representatives in the investigation and defense of any lawsuit
and/or claim for which indemnification is provided (iii) permit Licensee to
control the defense of such claim or lawsuit for which indemnification is
provided. For purposes of clarity, Licensee will not indemnify Licensors, their
trustees, employees or agents for any liabilities incurred or arising out of
Licensor’s activities under Section 2 of this Agreement.   12.05   Nothing in
this Agreement is or shall be construed as:

  (a)   A warranty or representation by Licensors that anything made or used by
Licensee under any license granted in this Agreement is or will be free from
infringement of patents, copyrights, and other rights of third parties; or    
(b)   Granting by implication, estoppel, or otherwise any license, right or
interest other than as expressly set forth herein.

21



--------------------------------------------------------------------------------



 



12.06   Except as expressly set forth in this Agreement, the parties MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF LAW, STATUTE OR OTHERWISE, AND THE PARTIES
SPECIFICALLY DISCLAIM ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR WARRANTY OF NON-INFRINGEMENT.   12.07   Licensee will
utilize commercially reasonable efforts to develop and commercially exploit
Licensed Products. Between the Effective Date and the *** anniversary thereof,
Licensee shall spend at least *** Dollars (US$***) on the development of
Licensed Products with at least *** Dollars (US$***) to be spent to fund
development other than at BioCryst and its Affiliates. Licensee will spend this
amount whether or not one or more sublicenses are granted by Licensee during
this time period; except that if Licensee does not spend this amount, ***
percent (***%) of the difference between the required amount and the amount that
Licensee has actually spent, shall be paid to Licensor in a single cash payment.
At least one month before the first anniversary of the Effective Date and each
anniversary thereafter until the commercialization of the first Licensed
Product, Licensee shall provide Licensors in writing with a development plan,
budget and report which sets forth (1) the work to be undertaken by Licensee on
the development and commercialization of Licensed Products during the next
twelve-month period, (2) the funds to be expended by Licensee in this regard,
and (3) the funds actually expended by Licensee and the progress made thus far
on the development and commercialization of Licensed Products during the
previous twelve month period including, where requested by Licensors, a summary
of the results of development and clinical trials undertaken (once these results
are allowed to be released), which summary shall include all triggers of
Licensee’s financial obligations to Licensors.



22



--------------------------------------------------------------------------------



 



12.08   Licensors and Licensee represent and warrant that, to the best of their
knowledge, as of the Effective Date:

  (i)   they have the legal right and authority to enter into this Agreement and
to perform all of their obligations hereunder;     (ii)   the execution,
delivery and performance of this Agreement does not and will not conflict with,
or constitute a breach or default under, or require the consent of any third
party under any other agreement or violate any provision of law, statute, rule
or regulation or any ruling, writ, injunction, order, judgment or decree of any
court, administrative agency or other governmental body;     (iii)   when
executed by all parties, this Agreement will constitute the valid and legally
binding obligation and shall be enforceable in accordance with its terms;    
(iv)   there are no existing or threatened actions, suits or claims pending or
threatened against it that may affect the performance of its obligations under
the Agreement.

12.09   Licensors further represent and warrant that as of the Effective Date
and to the best of their knowledge, they are not aware of any intellectual
property rights of third parties (other than the prior patents cited by the
patent offices in connection with the prosecution of Agreement Patents) that
would be infringed by the practice of the Agreement Patents.   12.10   Licensee
represents and warrants that before Licensee, or its Affiliates or Sublicensees
makes any sales of Licensed Products, Licensee or its Affiliates or Sublicensees
will have adequate insurance and financial resources to cover all liability for
any failure of such Licensed Product including, without limitation, failure in
design, manufacture, production and/or operation.   13.   Notices   13.01   Any
notice or report required or permitted hereunder shall be given in writing, and
shall be deemed to have been properly given and effective upon delivery; by
registered or certified mail, return receipt request, or by facsimile with proof
of

23



--------------------------------------------------------------------------------



 



    receipt and a confirmation copy sent by overnight courier, or overnight
courier, to the following addresses:

To Licensee:
BioCryst Pharmaceuticals, Inc.
2190 Parkway Lake Drive
Birmingham, Alabama 35244
Attn: John R. Uhrin
With Copy to:
Brobeck, Phleger & Harrison LLP
1633 Broadway, 47th Floor
NewYork, NY 10019
Attention: Nigel L. Howard, Esq.
To AECOM:
Albert Einstein College of Medicine
of Yeshiva University
1300 Morris Park Avenue
Bronx, NY 10461
Attention: Office of Industrial Liaison
With Copy to:
Kenneth P. George, Esq.
Amster, Rothstein & Ebenstein
90 Park Avenue – 21st Floor
New York, NY 10016
To Industrial:
Dr. Richard H. Furneaux
Industrial Research Ltd.
Gracefield Research Centre
Gracefield Road
P.O. Box 31-310
Lower Hutt, New Zealand

24



--------------------------------------------------------------------------------



 



With Copy to:
West Walker Bennett
Mobil on the Park
157 Lambton Quay
P.O. Box 1344
Wellington, New Zealand
Attn: Mr. Mike Bennett

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement effective
as of the day and year first above written.

                  ALBERT EINSTEIN COLLEGE OF MEDICINE OF
YESHIVA UNIVERSITY, A DIVISION OF YESHIVA
UNIVERSITY    
 
           
WITNESS:
  By   /s/ Emanuel Genn    
 
           
 
      Emanuel Genn    
/s/ [illegible]
  Title   Associate Dean for Business Affairs    
 
           
June 23, 2000
  Date   June 23, 2000    
 
                INDUSTRIAL RESEARCH LTD.    
 
           
WITNESS:
  By   /s/ [illegible]    
 
             
/s/ [illegible]
  Title   Chief Executive Officer    
 
           
 
  Date   23 June 2000    
 
                BIOCRYST PHARMACEUTICALS, INC.    
 
           
WITNESS:
  By   /s/ J. Claude Bennett    
 
           
 
      J. Claude Bennett, M.D.    
/s/ [illegible]
  Title   President and Chief Operating Officer    
 
           
V.P. Corporate Development
           
June 21, 2000
  Date   June 21, 2000    

26



--------------------------------------------------------------------------------



 



FIRST AMENDMENT AGREEMENT
     This Amendment Agreement is made effective July 26, 2002 by and between
Albert Einstein College of Medicine of Yeshiva University, a Division of Yeshiva
University, a corporation organized and existing under the laws of the State of
New York, having an office and place of business at 1300 Morris Park Avenue,
Bronx, New York 10461 (“AECOM”), Industrial Research Ltd., a company organized
and existing under the laws of New Zealand, having an office and place of
business at Gracefield Research Centre, Gracefield Road, P.O. Box 31-310, Lower
Hutt, New Zealand (“Industrial”) (AECOM and Industrial are collectively referred
to herein as “Licensors”), and BioCryst Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware having an office
and place of business at 2190 Parkway Lake Drive, Birmingham, Alabama 35244
(“Licensee”).
Statement
     Licensors and Licensee are parties to a License Agreement dated June 27,
2000 (“the License Agreement”) and wish to make changes to the License
Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained in the
License Agreement and in this First Amendment Agreement and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
     1. Paragraph 6.05 of the License Agreement is hereby amended to read as
follows:
6.05 Licensee shall make the following milestone payments to Licensors:

  (a)   Except as specified below, upon the filing by Licensee (or an Affiliate)
of each IND for a Licensed Product (or each indication for a Licensed Product),
Licensee shall pay to Licensors *** Dollars ($***), which





--------------------------------------------------------------------------------



 



      payments are non-refundable and not creditable against any other payment
due to Licensors pursuant to this Agreement. Upon the filing by Licensee (or an
Affiliate) of each IND for a Licensed Product for a *** (“***”) indication,
Licensee shall pay to Licensors only *** Dollars ($***) pursuant to this
subparagraph for such filing, which payments are non-refundable and not
creditable against any other payment due to Licensors pursuant to this
Agreement. Upon the filing by Licensee (or an Affiliate) of an IND for a
Licensed Product that is not, on its face, directly associated with any
indication (i.e. a generic IND), Licensee shall owe *** payment to Licensors
pursuant to this subparagraph for such filing.           (b)   Except as
specified below, upon the initiation by Licensee (or an Affiliate) of Phase II
clinical trials (i.e. the administration of a Licensed Product to a patient for
the primary purpose of assessing clinical efficacy; and not Phase I clinical
trials for the primary purpose of assessing safety or pharmacokinetics) for each
Licensed Product (or each indication for a Licensed Product), Licensee shall pay
to Licensors *** Dollars (US$***), which payments are non-refundable and not
creditable against any other payment due to Licensors pursuant to this
Agreement. Upon the initiation by Licensee (or an Affiliate) of Phase II
clinical trials for each Licensed Product for a *** indication, Licensee shall
pay to Licensors only *** Dollars ($***), pursuant to this subparagraph for the
initiation of such trials, which payments are non-refundable and not creditable
against any other payment due to Licensors pursuant to this Agreement.     (c)  
Except as specified below, upon the initiation by Licensee (or an Affiliate) of
Phase III clinical trials for each Licensed Product (or each indication for a
Licensed Product), Licensee shall pay to Licensors *** Dollars (US$***), which
payments are non-refundable and not creditable against any other payment due to
Licensors pursuant to this Agreement. Upon the initiation by Licensee (or an
Affiliate) of Phase III clinical trials for each Licensed





--------------------------------------------------------------------------------



 



      Product for a *** indication, Licensee shall pay to Licensors only ***
Dollars ($***), pursuant to this subparagraph for the initiation of such trials,
which payments are non-refundable and not creditable against any other payment
due to Licensors pursuant to this Agreement.           (d)   Except as specified
below, upon Licensee’s (or an Affiliate’s) first receipt of governmental
approval (FDA or equivalent approval in a European country or Japan) to market
each Licensed Product (or each indication for a Licensed Product), Licensee
shall pay to Licensors *** Dollars (US$***), which payments are non-refundable
and not creditable against any other payment due to Licensors pursuant to this
Agreement. Upon Licensee’s (or an Affiliate’s) first receipt of governmental
approval (FDA or equivalent approval in a European country or Japan) to market
each Licensed Product for a *** indication, Licensee shall pay to Licensors only
*** Dollars ($***) pursuant to this subparagraph for such FDA approval, which
payments are non-refundable and not creditable against any other payment due to
Licensors pursuant to this Agreement.

     2. Upon execution of this First Amendment Agreement, Licensee shall pay to
Licensors *** Dollars ($***), which payment is non-refundable and not creditable
against any other payment due to Licensors. Licensors waive any claim for any
payments due to Licensors under paragraph 6.05 for events occurring prior to
July 26, 2002.
     3. The applicable provisions of this First Amendment Agreement shall be
deemed to be incorporated into the License Agreement in full and to be an
integral part thereof as though fully set forth therein. With the exception of
the above amendments, all other provisions of the License Agreement shall remain
in full force and effect.





--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have entered into and executed
this Amendment Agreement on the date first above written.

                  ALBERT EINSTEIN COLLEGE       BIOCRYST OF MEDICINE OF YESHIVA
UNIVERSITY       PHARMACEUTICALS, INC.
 
               
By:
  /s/ Emanuel Genn       By:   /s/ W. Randall Pittman
 
               
 
               
Name:
  Emanuel Genn       Name:   W. Randall Pittman
 
               
Title:
  Associate Dean for Business Affairs       Title:   Chief Financial Officer
 
                INDUSTRIAL RESEARCH LTD.            
 
               
By:
  /s/ David Michael Bibby            
 
               
 
               
Name:
  David Michael Bibby            
 
               
Title:
  General Manager — Science Development            

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT AGREEMENT
          This Second Amendment Agreement is made effective April 15, 2005 by
and between Albert Einstein College of Medicine of Yeshiva University, a
Division of Yeshiva University, a corporation organized and existing under the
laws of the State of New York, having an office and place of business at 1300
Morris Park Avenue, Bronx, New York 10461 (“AECOM”), Industrial Research Ltd., a
company organized and existing under the laws of New Zealand, having an office
and place of business at Gracefield Research Centre, Gracefield Road, P.O. Box
31-310, Lower Hutt, New Zealand (“Industrial”) (AECOM and Industrial are
collectively referred to herein as “Licensors”), and BioCryst Pharmaceuticals,
Inc., a corporation organized and existing under the laws of the State of
Delaware having an office and place of business at 2190 Parkway Lake Drive,
Birmingham, Alabama 35244 (“Licensee”).
Statement
          Licensors and Licensee are parties to a License Agreement dated
June 27, 2000, as amended by a First Amendment Agreement effective July 26, 2002
(collectively “the License Agreement”), and now wish to make changes to the
License Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants contained in
the License Agreement and in this Second Amendment Agreement and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
          1. Subparagraph 6.05(b) of the License Agreement is hereby amended to
read as follows:

  (b)   Except as specified below, upon the initiation by Licensee (or an
Affiliate) of Phase II clinical trials (i.e. the administration of a Licensed
Product to a patient for the primary purpose of assessing clinical efficacy; and
not Phase I clinical trials for the primary purpose of assessing safety or
pharmacokinetics) for each Licensed Product (or each indication for a Licensed
Product), Licensee shall pay to Licensors *** Dollars (US$***),

 



--------------------------------------------------------------------------------



 



      which payments are non-refundable and not creditable against any other
payment due to Licensors pursuant to this Agreement. Upon the initiation by
Licensee (or an Affiliate) of Phase II clinical trials for each Licensed Product
for a *** indication, Licensee shall pay to Licensors only *** Dollars ($***),
pursuant to this subparagraph for the initiation of such trials, which payments
are non-refundable and not creditable against any other payment due to Licensors
pursuant to this Agreement. No payment shall be due under this paragraph for any
Phase II clinical trial initiated by a third party Investigator, even if the
trial is supported by Licensee (an “Investigator Initiated Trial”). However, If
the Investigator Initiated Trial enables Licensee (or an Affiliate) to initiate
a Phase III clinical trial or if Licensee (or an Affiliate) proceeds to initiate
a similar Phase II clinical trial, then the payment required by this paragraph
shall become due and payable.

          2. The applicable provisions of this Second Amendment Agreement shall
be deemed to be incorporated into the License Agreement in full and to be an
integral part thereof as though fully set forth therein. With the exception of
the above amendments, all other provisions of the License Agreement shall remain
in full force and effect.
          IN WITNESS WHEREOF, the parties hereto have entered into and executed
this Second Amendment Agreement on the date first above written.

                  ALBERT EINSTEIN COLLEGE       BIOCRYST OF MEDICINE OF YESHIVA
      PHARMACEUTICALS, INC. UNIVERSITY            
 
               
By:
  /s/ Emanuel Genn       By:   /s/ Randall B. Riggs
 
               
 
               
Name:
  Emanuel Genn       Name:   Randall B. Riggs
 
               
Title:
  Associate Dean for Business Affairs       Title:   Vice President, Business
Development

 



--------------------------------------------------------------------------------



 



                  INDUSTRIAL RESEARCH LTD.            
 
               
By:
  /s/ G.A. Todd            
 
               
 
               
Name:
  G.A. Todd            
 
               
Title:
  General Manager New Ventures            

 